Citation Nr: 1528119	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to an initial compensable evaluation for mallet finger of the right middle finger distal interphalangeal (DIP) joint, prior to April 14, 2014.

2.  Entitlement to an evaluation in excess of 10 percent for mallet finger of the right middle finger DIP joint, beginning on or after April 14, 2014.



REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1963 to January 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that rating decision, the RO granted service connection for mallet finger of the right middle finger DIP joint and assigned a noncompensable evaluation, effective from March 23, 2011.  The Veteran appealed the assigned noncompensable rating.

In February 2014, the Board remanded the case to the RO via the Appeals Management Center (AMC) for additional development.  The case has since been returned to the Board for appellate review.

In a June 2014 rating decision, the RO increased the evaluation for the Veteran's right middle finger to 10 percent, effective from April 14, 2014.   As discussed below, in a July 2014 statement, the Veteran indicated that he was satisfied with the assigned 10 percent evaluation beginning on April 14, 2014.  Therefore, the issue for an evaluation in excess of 10 percent for the right middle finger disability is considered withdrawn.  

In the July 2014 statement, the Veteran related that he wanted to continue his appeal for an earlier effective date for the assignment of the 10 percent evaluation; in other words, he wanted to continue his appeal for an initial compensable evaluation for his right middle finger disability, prior to April 14, 2014.  Therefore, that issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  


FINDINGS OF FACT

1.  On July 18, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an evaluation in excess of 10 percent assigned to the right middle finger is requested.

2.  Prior to April 14, 2014, the Veteran demonstrated symptoms or functional impairment meeting or approximating right middle finger extension limited by more than 30 degrees.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of the appeal as to entitlement to an evaluation in excess of 10 percent for mallet finger of the right middle finger DIP joint have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for an initial evaluation of 10 percent for mallet finger of the right middle finger DIP joint have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.71a, Diagnostic Codes 5226, 5229 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In this case, in July 2014, the Veteran indicated that he was satisfied with the 10 percent rating assigned to his right middle finger disability beginning on April 14, 2014 and he wished to withdraw that appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the Veteran is challenging the initial evaluations assigned following the grant of service connection for his right middle finger disability.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue on appeal.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  

In the February 2014 remand, the Board directed the RO/AMC to request that the Veteran provide the names and addresses of any and all health care providers who provided treatment for his right middle finger disability.  In March 2014, the AMC requested that the Veteran complete an authorization so that it could obtain records from any identified private providers who treated him for his right middle finger disability.  The Veteran did not respond to this request.  

The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  Moreover, in a July 2014 response to the June 2014 supplemental statement of the case (SSOC), the Veteran indicated that he did not have any additional evidence to submit regarding his appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA finger examinations in May 2011 and April 2014.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the right middle finger disability in detail sufficient to allow the Board to make a fully informed determination.  Id.  Moreover, the April 2014 VA examination report was fully responsive to and addressed the February 2014 remand directives, and the examiner addressed all pertinent rating criteria.

There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's right middle finger disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

With regard to the February 2014 remand, the Board finds that AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC sent the Veteran medical authorization forms to secure potential private medical evidence and provided the Veteran with a sufficient VA examination for his right middle finger disability.  As such, the AMC has substantially complied with the Board's instructions.

The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Initial Compensable Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where, as here, the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned a noncompensable evaluation for mallet finger of the right middle finger DIP joint pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5229.

Under Diagnostic Code 5229, limitation of motion of the index or long finger warrants a 10 percent disability rating for a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  A gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension is limited by no more than 30 degrees, warrants a noncompensable (0 percent) evaluation.

Under Diagnostic Code 5226, a 10 percent rating is warranted for ankylosis of the index or the long finger of either the major or minor extremity.

The Veteran's service treatment records show that he was treated for an old injury to his right hand.  Specifically, the Veteran complained that his right middle finger did not function properly.  He indicated that he had cut the distal palmar crease of his right middle finger with glass ten weeks previously and the wound was not sutured.  He reported tenderness and stiffness along the flexor digitorum communis and under the wound.  Limited range of motion of the metacarpophalangeal joint was noted.  The diagnosis was traumatic tendonitis of the palmar sheath.

During a May 2013 VA examination, the Veteran indicated that he was right hand dominant.  He reported that he had a crooked right middle finger due to the injury in service.  He noted that the distal tip of his finger was permanently angulated and he had less dexterity in the finger and right hand after the injury.  He stated that his right long finger occasionally locked up on him and he had to pull it to make it work properly.  He related that he was unable to grasp pens and other small objects well with his right long finger.  The examiner noted that the Veteran had a mallet finger deformity and his right middle finger was angulated at 30 degrees at the DIP joint.  The finger remained permanently fixed in that position at the distal joint and it could not be flexed or extended.  The right middle finger, other than the DIP joint, could be flexed normally at the other joints and strength was normal in that finger.

In December 2011 correspondence, a private chiropractor noted that when he measured the flexion deformity of the DIP joint with a relaxed proximal interphalangeal (PIP) joint, he noted that the angulation measured 47 degrees.  He stated that he believed that the correct way to isolate the DIP joint was to measure with a relaxed PIP joint.  He related that if the PIP joint is forced into extension, then the DIP joint deformity measured 30 degrees.

In the April 2014 VA examination report, the examiner noted that there was a gap of one inch or more between the right long finger and the proximal transverse crease of the palm, and there was extension limited by more than 30 degrees.  

Affording the Veteran the benefit of the doubt, the Board finds that the criteria for an initial evaluation of 10 percent were met or approximated prior to April 14, 2014.  Although the May 2011 VA examiner's measurements suggest otherwise, in a July 2014 statement, the Veteran contended that the May 2011 VA examiner did not measure his right middle finger deformity correctly.  In fact, he reported that his disability had not changed between the May 2011 and April 2014 VA examinations, but the April 2014 VA examiner measured his finger differently and found extension limited by more than 30 degrees.  Therefore, resolving all reasonable doubt, the Board concludes that an initial 10 percent rating is warranted during that time period.

The Board also notes that the 10 percent evaluation is the highest schedular rating available under Diagnostic Code 5229 and Diagnostic Code 5226.  Regardless, Diagnostic Code 5226 is not applicable in this case because the Veteran retains limited range of motion in his right middle finger, and it is not ankylosed.

Accordingly, the Board concludes that an initial evaluation of 10 percent is warranted for the Veteran's mallet finger of the right middle finger DIP joint.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's right middle finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Indeed, the Veteran's complaints, including limited range of motion and an inability to grasp small objects well, are contemplated in the rating criteria.  As such, it cannot be said that the available schedular evaluations for this disability are inadequate.

Nevertheless, even if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  In this case, the evidence does not show that these related factors are present.  The VA examiners did not note any missed time from work due to the right middle finger disability.  In addition, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to the Veteran's service-connected right middle finger disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his right finger disability appears to have been on an outpatient basis with a private chiropractor, and he has not been frequently hospitalized due to this disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

The appeal as to entitlement to a disability rating in excess of 10 percent for mallet finger of the right middle finger DIP joint, beginning on or after April 14, 2014, is dismissed.

An initial 10 percent evaluation for mallet finger of the right middle finger DIP joint, prior to April 14, 2014, is granted subject to the regulations governing the award of monetary benefits.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


